
	
		I
		111th CONGRESS
		1st Session
		H. R. 767
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 McGovern, Mr. Filner,
			 Mr. Hare, Mr. Cummings, Mr.
			 Cohen, and Mr. Bishop of New
			 York) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Financial Services and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide incentives to encourage financial institutions
		  and small businesses to provide continuing financial education to customers,
		  borrowers, and employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Financial Literacy Act of
			 2009.
		2.Financial
			 literacy programsSection 804
			 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding
			 at the end the following new subsection:
			
				(d)Direct support
				for financial literacy programs taken into account
					(1)Standards
				established for eligible programsThe appropriate Federal
				financial supervisory agencies shall jointly prescribe regulations
				establishing—
						(A)the minimum standards required to be met by
				a community-based financial literacy program in order to be eligible for
				consideration under paragraph (3) as a qualified community-based financial
				literacy program;
						(B)the procedures for financial institutions
				to apply to the appropriate Federal financial supervisory agency for approval
				of a financial literacy program as a qualified community-based financial
				literacy program; and
						(C)a requirement that financial institutions
				submit a regular report on how the institution supported and promoted financial
				literacy in its entire community, including low- and moderate-income
				neighborhoods.
						(2)FactorsThe regulations required under paragraph
				(1) shall require at a minimum that a qualified community-based financial
				literacy program—
						(A)be offered by a
				nonprofit budget and counseling agency which is exempt from taxation under
				section 501(c)(3) of the Internal Revenue Code of 1986; and
						(B)include adequate
				education to promote consumer understanding of consumer, economic, and personal
				finance issues and concepts, including saving for retirement, managing credit,
				long-term care, estate planning and education on predatory lending, identity
				theft, and financial abuse schemes.
						(3)Programs taken
				into accountThe direct
				support by a financial institution of a qualified community-based financial
				literacy program may be taken into account by the appropriate Federal financial
				supervisory agency under subsection (a) in assessing the institution’s record
				of meeting the credit needs of its entire community, including low- and
				moderate-income neighborhoods, in such amount and to such extent as may be
				provided in the joint regulations prescribed under paragraph
				(1).
					.
		3.Credit against
			 income tax for small businesses which provide continuing financial education to
			 employees
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
				
					45R.Small
				businesses providing continuing financial education to employees
						(a)In
				generalIn the case of an
				eligible small business, the continuing financial education credit determined
				under this section is an amount equal to 35 percent of the continuing financial
				education expenses paid or incurred by the taxpayer during the taxable
				year.
						(b)Eligible small
				businessFor purposes of this section, the term eligible
				small business means any small business which provides without charge a
				qualified continuing financial education program to its employees throughout
				the taxable year.
						(c)Qualified
				continuing financial education programFor purposes of this
				section—
							(1)In
				generalThe term qualified continuing financial education
				program means any educational program or services—
								(A)which is provided by a community-based
				budget and counseling agency which is described in section 501(c)(3) and exempt
				from tax under section 501(a),
								(B)which promotes consumer understanding of
				consumer, economic, and personal finance issues and concepts, including saving
				for retirement, managing credit, long-term care, estate planning and education
				on predatory lending, identity theft, and financial abuse schemes,
								(C)which is offered
				to all employees of the taxpayer who have at least 2 weeks of service with the
				employer, and
								(D)which is offered
				during—
									(i)at
				least 24 hours of each month if the taxpayer is a corporation, or
									(ii)at least 16 hours
				of each month in any other case.
									(d)Small
				businessFor purposes of this
				section—
							(1)In
				generalThe term small
				business means, with respect to any taxable year, any employer
				if—
								(A)such employer
				employed an average of at least 2 but not more than 50 employees on business
				days during the most recent calendar year ending before such taxable year,
				and
								(B)such employer employed at least 2 employees
				on the first day of the taxable year.
								(2)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence throughout the calendar year referred to in paragraph (1), the
				determination under paragraph (1) shall be based on the average number of
				employees that it is reasonably expected such employer will employ on business
				days in the taxable year.
							(3)Special
				rules
								(A)Controlled
				groupsFor purposes of this
				subsection, all persons treated as a single employer under subsection (b), (c),
				(m), or (o) of section 414 shall be treated as 1 employer.
								(B)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such
				employer.
								.
			(b)Denial of double
			 benefitSection 280C of such Code (relating to certain expenses
			 for which credits are allowable) is amended by adding at the end the following
			 new subsection:
				
					(g)Credit for small
				businesses providing continuing financial education to employeesNo deduction shall be allowed for that
				portion of the expenses paid or incurred during the taxable year which is equal
				to the credit determined for the taxable year under sections 45R(a). In the
				case of persons treated as a single employer under section 45R(d)(3)(A), this
				subsection shall be applied under rules prescribed by the Secretary similar to
				the rules applicable under subsections (a) and (b) of section
				52.
					.
			(c)Credit To be part
			 of general business creditSection 38(b) of such Code is amended by
			 striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(36)in the case of an eligible small business
				(as defined in section 45R(d)), the continuing financial education credit under
				section
				45R(a).
					.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					Sec. 45R. Small businesses
				providing continuing financial education to employees..
				
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			4.Preference in
			 Federal contracts, loans, and other assistance for small businesses and
			 corporations providing continuing financial education to employees
			(a)PreferenceIn
			 the case of any Federal contract or any Federal financial or nonfinancial
			 assistance, an eligible small business or an eligible corporation shall be
			 given a preference when submitting a bid or proposal for the contract or
			 applying for such assistance.
			(b)DefinitionsIn
			 this section:
				(1)Eligible small
			 businessThe term eligible small business has the
			 meaning provided in section 45R(b) of the Internal Revenue Code of 1986.
				(2)Eligible
			 corporationThe term eligible corporation means
			 any corporation—
					(A)that employs 50 or
			 more employees; and
					(B)that provides
			 without charge a qualified continuing financial education program to its
			 employees throughout the taxable year.
					(3)Qualified
			 continuing financial education programThe term qualified continuing
			 financial education program has the meaning provided in section 45R(c)
			 of the Internal Revenue Code of 1986.
				(4)Federal financial
			 or nonfinancial assistanceThe term Federal financial or
			 nonfinancial assistance means—
					(A)all programs and
			 activities involving Federal financial and nonfinancial assistance and
			 benefits, as covered by Executive Order No. 12549 and guidelines implementing
			 that order; and
					(B)procurement
			 programs and activities, including Federal contracts for the procurement of
			 goods or services.
					(c)Effective
			 dateThe preference required under subsection (a) shall be
			 applied beginning on January 1, 2010.
			
